Citation Nr: 0533133	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  01-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for scars of the frontal region of the head, face, 
and nose and scar over the right lower quadrant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from September 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to nonservice-connected disability 
pension benefits.  However, the RO resolved that issue in the 
veteran's favor in a June 2003 rating decision.  In addition, 
the appeal included the issue of service connection for post-
traumatic stress disorder, which the veteran and his 
representative withdrew in November 2004.  See 38 C.F.R. § 
20.204 (2005).  Therefore, the remaining issue on appeal is 
as stated above. 

The Board remanded the case to the RO in May 2005.  The 
veteran and his spouse testified before the undersigned at a 
Travel Board hearing in September 2005.  A transcript of that 
hearing has been associated with the claims folder. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence that the service-connected facial 
scars are severely disfiguring or to have the requisite 
characteristics of disfigurement, visible or palpable tissue 
loss, or gross asymmetry of paired features, and no evidence 
that any of the scars are deep or unstable, cause any 
limitation of function of the affected area, or have a large 
total area; evidence of pain or tenderness of the scars is 
inconsistent.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for scars of the frontal region of the head, face, 
and nose and scar over the right lower quadrant have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.118 (2005); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 
38 C.F.R. pt. 4).  If a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, prior 
to August 30, 2002, the Board may apply only the previous 
version of the rating criteria.  As of August 30, 2002, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that, in its June 2003 rating decision and 
supplemental statement of the case, the RO considered the new 
version of the regulations.  Accordingly, the Board may 
similarly consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).    

The RO assigned a disability rating of the frontal region of 
the head, face, and nose and scar over the right lower 
quadrant under the previous version of Diagnostic Code (Code) 
7800, disfiguring scars of the head, face, or neck.  
38 C.F.R. § 4.118 (2002).  A 10 percent rating is assigned 
when the disability is moderate and disfiguring.  The next 
higher rating, 30 percent, is assigned when the disability is 
severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.    

In addition, under the previous rating criteria, a 10 percent 
rating may be assigned for a scar that is superficial, poorly 
nourished, and with repeated ulcerations under Code 7803 or 
for a scar that is superficial and tender on painful on 
objective demonstration under Code 7804.  Also, a scar may be 
evaluated based on limitation of function of the affected 
part under Code 7805.  38 C.F.R. § 4.118 (2002). 

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: scar five or 
more inches (13 or more centimeters (cm.)) in length; scar at 
least one quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six 
square inches (39 sq. cm.).  A 10 percent evaluation is 
assigned when the disability has one characteristic of 
disfigurement.  The next higher rating of 30 percent is 
awarded when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  

Under Code 7801, a 10 percent rating is assigned for a scar 
on other than the head, face, or neck, that are deep 
(associated with underlying soft tissue damage) or that cause 
limited motion with area or areas exceeding 6 square inches 
(39 sq. cm.).  A 20 percent rating is award if the area or 
areas exceeds 12 square inches (77 sq. cm.).  Pursuant to 
Code 7802, if a scar on other than the head face or neck is 
superficial (not associated with soft tissue damage) and does 
not cause limited motion, a maximum 10 percent rating is 
assigned if affecting an area or areas of 144 square inches 
(929 sq. cm.) or greater.  A superficial and unstable 
(involving frequent loss of covering of skin over the scar) 
scar may be assigned a maximum 10 percent rating under Code 
7803.  Similarly, a scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating under 
Code 7804.  Finally, under Code 7805, a scar may also be 
evaluated based on limitation of function of the affected 
part. 

Initially, the Board notes that service medical records 
indicated that the veteran had multiple residual scars from 
in-service head injuries, as well as a scar of the right 
lower quadrant.  However, private medical records showed that 
the veteran incurred severe facial injuries in a 1985 
occupational accident.  It is unclear whether and how the 
facial scars from the separate accidents have been 
distinguished from each other.      

The report of the May 2000 VA general medical examination 
noted numerous well-healed scars over the veteran's body, 
including a linear scar over the forehead and over both upper 
eyelids.  There was no mention of complaints or other 
findings related to the scars.  

During the April 2003 RO hearing, the veteran indicated that 
he had scars on the forehead and over the eyelids.  They were 
susceptible to sunburn and were tender at times.  He did not 
shave.  The veteran also had a scar in the right lower 
quadrant from a superficial wound.  

The veteran was afforded a VA dermatology examination in 
October 2004.  He related that he had persistent tenderness 
in the facial scars since the original injury.  He denied any 
skin break-down or pain.  The examiner noted no effects from 
the scars on daily activities or occupation.  Physical 
examination revealed multiple small scars, all of which the 
veteran stated were tender.  There was a four centimeter 
transverse left forehead scar, a three centimeter transverse 
left forehead scar, a one centimeter right forehead scar, two 
three centimeter vertical scars of the right temple, a two 
centimeter mid-forehead scar, and a nine centimeter 
semicircular scar across the nose and into the infraorbital 
regions on both sides.  There were also several fine, faint 
scars that were barely visible on the forehead.  All of the 
scars were flat and freely movable.  Color photographs of the 
veteran's face were included with the examination report and 
reviewed by the undersigned.  The Board must find this report 
provides evidence against this claim. 

During the September 2005 Travel Board hearing, the veteran 
testified that the scars were not painful.  He clarified that 
the forehead scar got tender with exposure to the sun.  The 
eyelid scars got sore all the time.  The veteran grew his 
beard, in part, because of the scars.  The right lower 
quadrant scar did not affect the veteran's ability to walk.      
 
The Board finds that this evidence does not reflect a 
disability picture that more closely approximates the 
criteria for a rating greater than 10 percent under any 
applicable diagnostic code for either version of the rating 
criteria.  38 C.F.R. § 4.7.  VA examination reports do not 
find the facial scars to be severely disfiguring or to have 
the requisite characteristics of disfigurement, visible or 
palpable tissue loss, or gross asymmetry of paired features.  
Moreover, current inspection of the October 2004 VA 
examination photographs finds that the scars in question are 
barely discernable.  In addition, there is no evidence that 
any of the scars, including the right lower quadrant scar, 
are deep or unstable, cause any limitation of function of the 
affected area, or are of the requisite total area to warrant 
an evaluation on a basis other than disfigurement.     

In the representative's April 2005 Brief, it is argued that 
the veteran was entitled to a separate 10 percent disability 
rating for each tender and painful scar under Code 7804.  The 
Brief points to the October 2004 VA dermatology examination, 
during which the veteran related that all his scars were 
tender.  However, as discussed above, the veteran 
specifically denied that the scars were painful during the 
Travel Board hearing.  Then, he related that certain scars 
were tender or sore at different times.  No pain or 
tenderness was reported or noted at all during the May 2000 
general medical examination.  The Board must find that the 
veteran's statements, as whole, do not support his claim for 
an increase.

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for scars of the frontal region of the head, face, 
and nose and scar over the right lower quadrant.  38 C.F.R. § 
4.3.  Specifically, the Board finds no basis to modify the 
RO's determination that no more than a 10 percent rating was 
warranted for disfigurement under the previous rating 
criteria.  38 C.F.R. § 4.7.  The appeal is denied.  



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in December 2001, June 2003, and January 2005, as well 
as information provided in the June 2000 rating decision and 
October 2001 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the October 
2001 statement of the case and June 2003 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued the rating decision on 
appeal in June 2000, before the November 2000 enactment of 
the VCAA, such that providing prior VCAA notice was not 
possible.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, as the Board has already determined that 
the veteran has received all required VCAA notice, any defect 
in timing of VCAA notice results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard, 4 
Vet. App. at 392-94.  In addition, neither the veteran nor 
his representative has made any showing that the timing of 
VCAA notice resulted in any prejudice to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
Finally, the Board emphasizes that the January 2005 VCAA 
letter conforms to 38 C.F.R. § 3.159(b)(1) and specifically 
asks the veteran to provide any evidence in his possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

With respect to the duty to assist, the RO has secured 
service medical records, VA treatment records, and relevant 
medical examinations.  Although the veteran has submitted 
some private medical evidence, he has not authorized VA to 
obtain any other private treatment records in support of his 
appeal.  As there is no indication or allegation that 
additional relevant evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.    


ORDER

Entitlement to an initial disability rating greater than 10 
percent for scars of the frontal region of the head, face, 
and nose and scar over the right lower quadrant.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


